UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4632


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILFREDO ANTONIO ROMERO CARRANZA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00419-WO-1)


Submitted:   October 20, 2015             Decided:   March 11, 2016


Before GREGORY and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Kyle D. Pousson, Lisa B.
Boggs, Assistant United States Attorneys, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wilfredo Antonio Romero Carranza, a citizen of El Salvador,

was convicted by a jury and sentenced to 84 months in prison for

unlawful re-entry of a felon, in violation of 8 U.S.C. § 1326

(2012). 1    Carranza asserts that:         (1) the district court violated

his   due    process   rights    when   it    questioned   a    witness   about

whether he reviewed only Carranza’s A-file for an application

for permission to re-enter the United States, thereby allegedly

allowing another witness to tailor his testimony that both the

A-file      and   electronic    databases     were   checked;    (2)   defense

counsel rendered ineffective assistance when he failed to timely

review the presentence investigation report with Carranza, and

failed to prevent the presentation of testimony establishing an

element of an offense with which Carranza was charged; 2 and (3)



      1Carranza was also convicted — in a separate case and by a
separate jury — of charges related to the operation of a chop
shop.     United States v. Carranza, No. 1:13-cr-00230-WO-2
(M.D.N.C.,   PACER  No.   101).     A  consolidated  presentence
investigation report was prepared for the cases and Carranza was
sentenced in both cases at the same time, thereby resulting in a
single judgment.   Because an appeal from the district court’s
judgment as it pertains to the chop shop case is pending before
this court in a separate appeal, only the district court’s
judgment as it pertains to Carranza’s re-entry conviction is at
issue on this appeal.
      2It is well-established that ineffective assistance of
counsel claims may be addressed on direct appeal only if the
attorney’s ineffectiveness conclusively appears in the record.
United States v. Powell, 680 F.3d 350, 359 (4th Cir. 2012). We
have reviewed the record and have considered Carranza’s
(Continued)
                                        2
the    district    court      erred    when,    knowing    there    was     a   complete

breakdown in communications between Carranza and his attorney,

it failed to have new defense counsel appointed.                            Finding no

error, we affirm.

       We find that the district court’s inquiry into a particular

witness’s investigation did not result in reversible error, let

alone a violation of Carranza’s due process rights.                       Pursuant to

Fed.    R.   Evid.     614,    a   district      court    is    permitted       to   call

witnesses on its own motion, and may examine any witness who

testifies at trial.             It is “settled beyond doubt that in a

federal court the judge has the right, and often an obligation,

to interrupt the presentations of counsel in order to clarify

misunderstandings or otherwise insure that the trial proceeds

efficiently and fairly.”              United States v. Morrow, 925 F.2d 779,

781 (4th Cir. 1991) (citation omitted).

       Because issues of trial management are largely left to the

discretion        of    the     district        court,     we      review       judicial

interference       claims      with    a    “measure      of    deference”      to   the

district court’s judgment.                 United States v. Smith, 452 F.3d




arguments and find that ineffective assistance does not
conclusively appear on the record.      Although we note that
ineffective assistance of counsel claims should generally be
raised by a habeas corpus motion under 28 U.S.C. § 2255 (2012),
we intimate no view as to the validity or lack of validity of
such claims.


                                            3
323, 333 (4th Cir. 2006).            However, a district court must ensure

that   it   does    not    create    an    appearance         of    partiality      through

continued intervention or interruption on behalf of one of the

parties.     See United States v. Godwin, 272 F.3d 659, 677-78 (4th

Cir. 2001).        Ultimately, the district court must “never reach[]

the point at which it appears clear to the jury that the court

believes the accused is guilty,” or give “the appearance of bias

or   partiality      in    any    way     or       become[]    so    pervasive       in    his

interruptions and interrogations that he may appear to usurp the

role of either the prosecutor or the defendant’s counsel[.]”

United States v. Parodi, 703 F.2d 768, 775–76 (4th Cir. 1983)

(internal quotation marks omitted).

       We have reviewed the record and conclude that the district

court’s brief questioning of the witness, outside the jury’s

presence,    did    not    usurp     the       Government’s         role    as    Carranza’s

prosecutor    or    give    the    appearance           of   impropriety.          And    even

assuming, arguendo, that error occurred, we find that any error

did not affect Carranza’s substantial rights.                         See United States

v. Dominguez Benitez, 542 U.S. 74, 81 (2004) (holding that to

affect substantial rights, an error must have a “substantial and

injurious    effect       or     influence         in   determining        the    verdict”)

(internal quotation marks and ellipses omitted).

       We   also      reject        Carranza’s           argument          that    he      was

constructively denied the right to counsel based on an “obvious

                                               4
communications breakdown between defendant and his counsel[,]”

and discern no reversible error in the district court’s failure

to replace his attorney before sentencing.                            We review a district

court’s ruling on a motion to substitute counsel for abuse of

discretion.           United States v. Reevey, 364 F.3d 151, 156 (4th

Cir. 2004).       To the extent that Carranza suggests that counsel’s

ineffectiveness amounted to the denial of his Sixth Amendment

right      to    assistance         of    counsel,         however,        we      review    his

assignment of error de novo.                     United States v. DeTemple, 162
F.3d 279, 289 (4th Cir. 1998).

      It    is    true       that    courts         have    previously          recognized     a

constructive denial of the right to counsel when, for instance,

a complete breakdown of attorney-client communication precluded

effective       representation,           see    Daniels        v.    Woodford,      428 F.3d
1181, 1197-98 (9th Cir. 2005), or an attorney completely failed

to   “subject     the    prosecution’s           case      to    meaningful        adversarial

testing[.]”       United States v. Cronic, 466 U.S. 648, 659 (1984).

We nonetheless find that the record does not establish that the

district court abused its discretion when it failed to replace

Carranza’s       attorney       before          sentencing,           or    that     counsel’s

representation at sentencing amounted to the constructive denial

of the right to counsel.

      Based      on    the   foregoing,         we    affirm         the   district    court’s

judgment as       it    pertains         to   Case    No.       1:13-cr-00419-WO-1.           We

                                                5
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      6